Citation Nr: 0924441	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  06-27 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran had active duty from December 1973 to July 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

On May 30, 2008 the RO sent notice to the Veteran of 
discontinuation of entitlement to special monthly 
compensation.  In October 2008 the Board received information 
from the Veteran regarding this matter that has not been 
reviewed by the RO.  

In addition, in May 2009, the Board received additional 
medical evidence accompanied by a copy of a note to the 
Veteran's representative requesting transfer of the case to 
Mountain Home in Johnson City, Tennessee for review of 
restoration of the Veteran's special monthly compensation.  
It appears he is seeking a review of the issue of 
discontinuation of entitlement to special monthly 
compensation and therefore this matter is referred to the RO 
for appropriate action.


FINDING OF FACT

In May 2009, prior to the promulgation of a decision in the 
appeal, the Board received notification from the Veteran that 
a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the Veteran or by his authorized representative.  38 C.F.R. § 
20.204.

The Veteran perfected an appeal from a July 2005 rating 
decision, which denied entitlement to automobile and adaptive 
equipment or adaptive equipment only.

In May 2009, prior to the promulgation of a decision in this 
appeal, the Board received a letter from the Veteran 
indicating that he wished to cancel his request for the 
adaptive equipment for his van.  In addition, his 
representative subsequently submitted a Motion to Withdraw 
Appeal.  These documents have been accepted as a withdrawal 
of the appeal.  Accordingly, there remain no allegations of 
errors of fact or law for appellate consideration.  As such, 
the Board does not have jurisdiction to review the appeal and 
it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


